— Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered April 26, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant took no exception to the trial court’s charge on acting in concert, thereby failing to preserve for appellate review any issues of law with respect to his claims of error in that regard (see, CPL 470.05 [2]; People v Dillon, 156 AD2d 459). In any event, the court’s charge was proper (see, People v Compitiello, 118 AD2d 720).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.